Plaintiffs in error were found guilty of the illegal sale of whisky, with the punishment of each fixed at a fine of $250 and confinement in the county jail for 90 days.
The plaintiffs in error have filed no brief in support of this appeal. The record before us discloses that the information and the evidence supporting it were sufficient; and that the plaintiffs in error did not take the witness stand nor offer any evidence in their behalf.
The contention that the evidence was obtained by an *Page 155 
illegal search and seizure was not well founded. Liquor found in thickets and waste places, remote from the residence of the accused, may be seized without a search warrant and used in evidence.
The motion to abate the action was likewise not well taken, under the provisions of section 2350, Comp. Stats. 1921, because the action pending in the federal court for the same offense had not then been tried.
The judgment of the trial court is affirmed.